Citation Nr: 0302780	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  96-08 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
December 1979 and from October 1980 to April 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The veteran testified before a hearing officer at the RO in 
May 1997.  A transcript of that hearing has been associated 
with the claims folder.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran's right knee disability was caused or 
chronically worsened by his service-connected left knee 
disability.


CONCLUSION OF LAW

The veteran's right knee disability is proximately due to or 
the result of service-connected left knee disability.  38 
C.F.R. § 3.310(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the record reveals that service connection, with a 
noncompensable disability evaluation, was awarded for status 
post arthroscopy of the left knee in June 1987.  In January 
1995 the veteran contacted the RO and indicated that because 
he had favored the service-connected left knee, his right 
knee had been injured and required surgery.  He stated that 
he had pain and stiffness in both knees and requested a 
higher disability evaluation.  

A VA examination was conducted in March 1995.  The veteran 
complained of bilateral knee pain.  The examiner noted a 
history of left knee injury in 1983, when the veteran fell 
from a truck and twisted his knee.  The veteran reported that 
he had subsequently reinjured his left knee and had 
arthroscopic surgery.  The veteran also reported an anterior 
cruciate ligament (ACL) tear in his right knee which resulted 
in ACL repair of the right knee.  He indicated that his right 
knee symptoms were worse than those on the left.  The 
diagnoses were status post right knee surgery, chronic right 
knee pain with instability and locking, status post left knee 
injury, chronic instability with pain and locking of the left 
knee, and rule out internal derangement of the left knee.

A July 1995 treatment note from the veteran's private 
physician shows that the veteran complained of pain along the 
incision on his right knee.  The physician noted that the 
veteran used a brace, but that from a clinical point of view 
the veteran was doing very well.  He indicated that the 
veteran had symptoms consistent with degenerative changes in 
the medial permacondyle and the patellar femoral joint.  

In September 1995 the RO increased the disability evaluation 
for the veteran's left knee disability to 10 percent and 
denied service connection for right knee disability.  

In October 1995 the veteran submitted a statement from a 
private physician which indicated that the veteran was 
treated for right and left knee conditions.  He noted that 
the veteran complained of pain along the scar from a previous 
right ACL reconstruction and that the veteran also had signs 
and symptoms of arthritis subsequent to arthroscopy times 
three of the left knee.  He stated that the veteran had been 
placed on medication to determine whether it would obviate 
the need for further surgery.

The veteran submitted to a further VA examination in December 
1995.  He reported a history of right knee injury while 
playing football.  He indicated that at that time he was 
wearing a brace on his left knee and was favoring it.  The 
examiner noted that the right knee injury involved a tear of 
the ACL and necessitated surgery.  The veteran complained of 
right knee pain, swelling and instability.  He also 
complained of pain and instability of the left knee.  The 
diagnoses were status post right knee injury and surgery for 
ACL tear, degenerative joint disease of the right knee and 
history of chronic right knee pain, swelling and instability.  
With respect to the veteran's left knee, the diagnoses were 
status post left knee injury with pain, locking and 
instability, and history of degenerative joint disease of the 
left knee.  The examiner opined, based on review of the 
veteran's medical chart and the examination, that the right 
knee injury could have been caused by the service-connected 
left knee.  

The veteran submitted a written statement in March 1996.  He 
explained the circumstances surrounding his initial left knee 
injury.  He noted that he had undergone rehabilitation and 
had been prescribed a brace for his left knee.  He indicated 
that he had attempted to play football in September 1989, and 
favored his left leg while playing.  He described the injury 
to his right knee that occurred at that time and indicated 
that he subsequently underwent surgery on the right knee.  

The report of an April 1996 VA intake examination shows a 
diagnosis of bilateral degenerative joint disease.

The veteran testified before a hearing officer at the RO in 
May 1997.  He indicated that his private physician felt that 
his right knee disability was connected to his left knee 
disability.  He noted that he was being seen by an 
orthopedist who concentrated on sports medicine.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue decided 
herein.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, no additional information or evidence is 
needed to substantiate the veteran's claim of entitlement to 
service connection for right knee disability.

III.  Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).

On review of the evidence, the Board concludes that service 
connection is warranted for the veteran's right knee 
disability.  In this regard, the Board notes that the history 
provided by the veteran at VA examinations and to private 
providers has been consistent with his March 1996 statement.  
Medical records associated with the claims folder clearly 
show bilateral knee disability, and the December 1995 VA 
examiner stated that the veteran's right knee injury could 
have been caused by his serivce-connected left knee 
disability.  In the Board's opinion, the evidence supportive 
of the claim is at least in equipoise with that against the 
claim.  Accordingly, service connection is warranted for this 
disability.


ORDER

Entitlement to service connection for right knee disability 
is granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

